Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the IDS filed 5/12/22.
	Claims 1, 11, 14, 35-37, and 45-50 are pending.
Allowable Subject Matter
Claims 1, 11, 14, 35-37, and 45-50 are allowed.
The following is an examiner’s statement of reasons for allowance:
All of the pending 112(b) rejections have been overcome by applicant’s amendments.
With regard to independent claims 1 and 35, the prior art of record does not teach or suggest the limitations “selectinq, by the terminal device, a code block seqmentation manner correspondinq to the value of the field from the preset code block seqmentation manners as the tarqet code block seqmentation manner; selectinq, by the terminal device, a value correspondinq to the value of the field from a plurality of values of the parameter of the tarqet code block seqmentation manner as the value of the parameter of the tarqet code block seqmentation manner, wherein the parameter of the tarqet code block seqmentation manner comprises a maximum code lenqth of the code blocks seqmented from the data; and performinq, by the terminal device, code block seqmentation on the data usinq the tarqet code block seqmentation manner based on the value of the parameter of the tarqet code block seqmentation manner” in combination with the remaining limitations of claim 1, as recited in claim 1 and similarly recited in claim 35.
	Xu et al., US 2018/0123847, (“Xu”) is the closest prior art of record.  While it teaches that a terminal receives a division related parameter from a network device in order to divide a transport block of data into a number of code blocks, it does not teach or suggest the above-identified claim limitations of claims 1 and 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414